Citation Nr: 0901331	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-10 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disability.

2.  Entitlement to service connection for a gastrointestinal 
disability, previously characterized as stomach bleeding.

3.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to April 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  

In November 2008, the veteran presented testimony at a 
personal hearing conducted at the Muskogee RO before the 
undersigned.  A transcript of this personal hearing is in the 
veteran's claims folder.  During that hearing, the veteran 
withdrew a claim for total disability based on individual 
unemployability (TDIU).  38 C.F.R. § 20.204. 

The issue of entitlement to service connection for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A thoracic spine disability was not manifested during 
service, or thoracic arthritis manifested within one year 
thereafter, and therefore, a thoracic spine disorder has not 
been shown to be causally or etiologically related to 
military service, and thoracic arthritis may not be presumed 
to be causally or etiologically related to military service.
3.  A current diagnosis of a gastrointestinal disability has 
not been shown, and a gastrointestinal disability has not 
been shown to be causally or etiologically related to the 
veteran's military service.



CONCLUSIONS OF LAW

1.  A thoracic spine disability was not incurred in active 
service, and thoracic arthritis may not be presumed to have 
had its onset in active service.  38 U.S.C.A. §§ 1101, 1112, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2008).

2.  A gastrointestinal disability was not incurred in active 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the veteran in April 2006 for the claims for 
thoracic spine and gastrointestinal disabilities.  The letter 
addressed all of the notice elements and was sent prior to 
the initial unfavorable decision by the AOJ in September 
2006.  In this case, the fact that the notice did not address 
either the relevant rating criteria or effective date 
provisions, was harmless error because service connection is 
being denied for both disabilities, and therefore no rating 
or effective date is being assigned.  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the 
VCAA.

The Board acknowledges that the veteran has not had a VA 
examination for his claim for a gastrointestinal disorder and 
even though he had a QTC examination in July 2006 that 
addressed his thoracic spine claim, no opinion was given as 
to the etiology of that condition.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  The Board concludes an opinion is not needed for the 
thoracic spine claim because there is no evidence of an in-
service injury or disease of the thoracic spine besides the 
veteran's own statements.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  The Board also concludes that an 
examination is not needed for gastrointestinal claim because 
there are no post-service diagnoses of any disability related 
to this claim.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  Further, no 
persuasive evidence has been submitted to indicate that any 
thoracic spine or gastrointestinal disability is associated 
with an established event, injury, or disease in service or 
during the presumptive period.  Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's 
obligations under § 5103A to provide a veteran with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some causal connection 
between his disability and his military service").  
Accordingly, it was not necessary to obtain a medical 
examination or medical opinion in order to decide the claims 
for a thoracic spine and gastrointestinal disorder in this 
case.  38 C.F.R. § 3.159(c)(4)(i).   

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA medical records pertinent to the 
years after service and records from the Social Security 
Administration (SSA) are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claims.  The Board notes that although the veteran testified 
that he sought treatment for his back in 1981 in Arkansas, he 
was not able to recall the name of the doctor or treatment 
facility.  Without this information, VA cannot attempt to 
obtain these records.  38 C.F.R. § 3.159(c)(1)(i).  Further, 
although the veteran contended that service records from 
Norton Air Force Base (AFB) are missing, a review of record 
reflected that the veteran's service treatment records have 
been associated with the claims file and there are records 
from Norton AFB.  Moreover, there is no indication that any 
records are missing or otherwise outstanding.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOC, 
which informed them of the laws and regulations relevant to 
his claims.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 
38 C.F.R. § 3.309(a), to include arthritis, the disease must 
have become manifest to a degree of 10 percent or more within 
1 year from date of separation from service.  38 C.F.R. 
§ 3.307(a)(3).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

1.  Entitlement to service connection for a thoracic spine 
disability.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for a 
thoracic spine disability.  The veteran contends that he 
injured his back during service when he picked up a two 
hundred plus pound brake and strained his back.  See the 
November 2008 hearing transcript, page 4.  He testified that 
he was treated for this during service.  However, the 
veteran's service treatment records did not contain any 
complaints, treatment, or findings of a thoracic spine injury 
or disorder.  As reflected above, there is no indication in 
the claims file that any of the veteran's service treatment 
records are missing.  

During his hearing, the veteran testified that he first 
received treatment for his back in approximately 1981 after 
he re-injured it.  Id. at 6.  He stated that he was told that 
X-rays showed a sack between the vertebraes was missing and 
that it was an old injury.  As previously noted, the veteran 
was unable to provide the name of the doctor in order for VA 
to request these records.  

In fact the first post-service medical evidence related to a 
thoracic spine injury was not until 2005, over 25 years after 
the veteran's separation from service in 1979.  With regard 
to the decades-long evidentiary gap in this case between 
active service and the earliest indications of a thoracic 
spine disability, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove a 
claim that a thoracic spine disability had its onset in 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Additionally, a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In this regard, the post-service medical evidence reflects 
that the veteran first sought treatment in July 2005 at VA 
after he was kicked by a horse in the middle of his back.  
Radiographs showed degenerative changes of the thoracolumbar 
spine.  Thereafter, the veteran began reporting back 
discomfort.  Moreover, during an October 2006 examination for 
Social Security benefits, the veteran reported that he had 
pain in his neck, mid back, and lower back since he was 
trampled by a horse.  As such, the evidence suggests that the 
veteran did not develop chronic back pain until after a July 
2005 injury.  Moreover, there is no indication that a 
thoracic spine disability was related to the veteran's 
military service.
In sum, although the evidence shows that the veteran 
currently has degenerative changes of the thoracic spine, 
there is no persuasive medical evidence indicating that this 
disability is related to his service.  The service treatment 
records were absent for any indications of a thoracic spine 
injury and the post-service medical evidence did not reflect 
a thoracic spine disability until many years after service.  
Additionally, the evidence does not support service 
connection by a presumptive basis because there is no 
competent medical evidence showing that the veteran's 
thoracic arthritis manifested itself to a degree of 10 
percent or more within one year from the date of his 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
As such, service connection for a thoracic spine disability 
must be denied.  38 C.F.R. § 3.303.  

2.  Entitlement to service connection for a gastrointestinal 
disability.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for a 
gastrointestinal disability.  Although the Board acknowledges 
the findings of probable gastritis and epigastric abdominal 
pain in 1975 service treatment reports, a December 1975 upper 
gastrointestinal series (UGI) found no disease.  Moreover, an 
October 1978 examination taken at the time of the veteran's 
separation from service was absent for any findings 
pertaining to the gastrointestinal system and the veteran did 
not report any gastrointestinal problems on the accompanying 
report of medical history.

Moreover, although the veteran reported that he has had a 
chronic stomach disorder since service which has developed 
into bleeding stools, the post-service medical evidence is 
completely absent for any complaints, treatment, or diagnosis 
pertaining to a gastrointestinal disorder.  The Board finds 
it significant that despite the veteran's testimony that he 
sought treatment for his stomach at the VA, VA treatment 
records did not contain any gastrointestinal related 
complaints.  As such, there is no competent evidence of a 
current gastrointestinal disability.  The Board notes that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

To the extent that the veteran contends that he has a current 
gastrointestinal disability, the Board notes that although he 
is competent to report symptomatology capable of lay 
observation such as bloody stools, he, as a lay person, is 
not competent to render a medical opinion as to etiology or 
diagnosis.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the veteran's own 
statements offered in support of his gastrointestinal claim 
are not competent medical evidence and do not serve to 
establish the existence of a current disability.

Thus, the Board finds that the veteran's claim of entitlement 
to service connection for a gastrointestinal disability has 
not been shown to be related to service, nor does he have a 
diagnosis of any disability related to the claim.  As such, 
service connection for a gastrointestinal disability must be 
denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for a thoracic spine 
disability is denied.

Entitlement to service connection for a gastrointestinal 
disability is denied.




	(CONTINUED ON NEXT PAGE)




REMAND

3.  Entitlement to service connection for a right knee 
disability.  

Reasons for Remand:  To obtain a VA medical examination, to 
attempt to obtain VA treatment records, and to afford the 
veteran proper notice.  

The veteran testified that he injured his right knee after 
stepping in a hole during service.  See the November 2008 
hearing transcript, page 3.  The veteran's service treatment 
records reflected that in June 1974, the veteran complained 
of pain in both knees intermittently after a motorcycle 
accident.  The impression was possible mild chondromalacia.  
Also in June 1974, an impression of right knee sprain was 
rendered after the veteran reported stepping in a hole.  X-
rays were within normal limits.  Additionally, the veteran 
received profiles for his right knee.  

During his hearing, the veteran testified that he received 
treatment for his right knee at the VA in approximately 1996.  
See id at 7.  However, the available VA records only date 
from 2005 to the present.  VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Because the veteran has identified treatment for his right 
knee that VA has not attempted to obtain, efforts to 
associate these records with the claims file should be 
undertaken on remand.   

Further, in his November 2006 notice of disagreement, the 
veteran stated that his right knee flares up two or three 
times a year, the swelling goes down in two to three weeks 
time, and the pain goes away in six weeks time.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is needed for 
the aforementioned claim because there is evidence of an in-
service right knee injury.  Further, although there is 
currently no post service diagnosis related to the right 
knee, the veteran is competent to report that he has right 
knee symptomatology capable of lay observation such as pain 
and right knee swelling, which might be indicative of a right 
knee disability.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses).  Moreover, as 
the Court has indicated that the threshold for meeting the 
above criteria is low, because the veteran has indicated that 
he has had right knee pain and swelling since service, a 
remand for a VA examination is also necessary.

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  As the veteran did not receive 
notice of this, he should be provided such on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA 
records pertaining to a right knee 
disability dated from 1996 to July 2005, 
as well as any records dated from April 
2008 to the present and associate them 
with the claims file.  

2.  The veteran should be provided with 
notice pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any right knee disability that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, to include the service 
treatment records and post-service 
treatment records and to address the 
following questions.

The examiner should state a medical 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
any right knee disability had its onset 
during the veteran's service (May 1974 to 
April 1979).  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


